United States Disteict Gawrpo-00046-PAS Document1 Filed O9/1 SAID TEMENICIE ROBBER EA ages: 1

 

 

 

 

Violation Notice Rex. 1/2018) (For issuance ofan arresl waranigor summons]
eee Windia Mumba Ceecne Parte (Pret) Cefioge Fag | state that on 73 Bs M 30 1% while _ iry ute aa 8
til-\o| 9403476 L 20 law eriiorcement officer in the | District of FZ
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION Ze, A ArpPogy|MAECY Tuc, 2

 

Dein avd Tene of Otere Bers Cheped OCFR CUSC eee Conde 1 evil Did i750 The MAY re WAAMe, For a
AGL jyri-2o ry : iy i GH Ant

28 }2) 2013 2m asda Hh St 3

Pies of Oem
Nery wat Couche @ NANSTA WeW Per, Fh PREVENT! MiGAIT WARD UE Mec AT ie | wa AMM

Oferia Deaorision Facts Bowe tor Change HAZMAT 0

SHOPLVFTINE THe Ao) Zine Fo AT AP Po ey 7

 

 

 

 

 

DEFENDANT INFORMATIE

 

Lam Kiar

SAEED aN Ps

 

 

 

 

 

 

 

 

 

 

 

 

 

APPEARANCE IS REQUIRED APPEARANCE 15 OF TIONAL ©) The forego
A W Bon A ip checked « [8 OF W8ex8 8 checked, you musi poy the = pi = ERR : react
2A i che ips Pal “6 ul ¥
appenr in court. See todal collateral due of in law of payment oO inline a. IER ’
invetructions apeear in court Sea instructions wo information supplied to me from my fellow officer's observation
i ___ Portgityre Amount i over (explain abows)

* 20 Processing Fee - ‘
PAY THIS AMOUNT AT cr deciara under penalty of perjury thai the information which | have set lorihy above and om the

 

 

 
   

 

 

GZ-9- GLOZ/SL/60 NWOS BAD

    

 

wen ovb.uscourts.goy = q Total Collateral Due na Of this wieltbon notion if Grun aed coment fo tho: bers! of oy knoeviecige:
—
I
YOUR COURT DATE SE cacuted on:
= = —4 (mimi) =| Officer's Signabune
=k.
Z eed TERE © SEP Zor ©
Prow Cece A emo0% a a ebabie Cause has been slated for the suance of a worrani.
rel oo Ro
peivaieh be snguear tor tha Raasing oon sa seve pac fern bou gl mppoarance pay the tat aaa
a : a
ede J Data (mmddyy US. Magistrate Judge
ATOR SG HAZIUAT © Placerdous ranetel Ineohved in incident, PAS = 6 0! move patienger vericle:
Cre ca Olen a RH CDA = Commeruel drives beens; CMY © Comenertaal obtacke ireoived #1 incaioat

“94034 76*
